Citation Nr: 1454690	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-30 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2013, the Board remanded the matters of service connection for a left foot and toe disability, a genital rash, a bilateral hearing loss disability and tinnitus for additional development.  In February and August 2014 rating decisions, the RO granted service connection for a genital rash and a left foot and toe disability, respectively.  This represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2013 Board remand, the Board requested that the VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability and tinnitus are related to service, including due to in-service noise exposure and/or noted head trauma.  The previous May 2008 VA examination report was found to be inadequate because it did not consider the Veteran's statements of continuous hearing loss and tinnitus since service, but rather relied on the absence of medical records of complaints of the same.  Further, the May 2008 examiner did not address the significance, if any, of the service treatment records which showed that the Veteran suffered from acute trauma to the right temporal area.  
In July 2014, the Veteran was afforded a VA examination where the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not related to service.  He reasoned that,

Based on lack of evidence in the [case] file and lack of proximity between the dates of service and the date of this evaluation, the previous opinion of 5/14/08 remains unchanged.  That is, no hearing loss or threshold shifts were recorded on audiograms in service, including separation audiogram.  The [case] file was silent for complaints of tinnitus.  Additionally, the [V]eteran reported approximately 19 years of occupational noise exposure without [hearing protection devices] use since discharge from the military.  

The Board finds the July 2014 examination report inadequate.  First, the examiner merely regurgitated the same rationale which the Board found inadequate in its November 2013 remand.  Second, the examiner did not address the significance, if any, of the Veteran's in-service head trauma on his bilateral hearing loss disability and tinnitus.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination by an appropriate VA examiner (other than the one who conducted the July 2014 examination).  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability began in or is related to active duty service, including exposure to loud noise from helicopters during service as an aircraft mechanic; noted head trauma during service; and the Veteran's credible statements of continuous hearing loss and tinnitus since service.  

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active duty service, including exposure to loud noise from helicopters during service as an aircraft mechanic; noted head trauma during service; and the Veteran's credible statements of continuous hearing loss and tinnitus since service.

Please provide a complete explanation for the opinions.

The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


